 Case 8:15-cv-02034-JVS-JCG Document 858 Filed 10/15/19 Page 1 of 4 Page ID #:65269



1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Drive, Bldg 6, Ste 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9                   IN THE UNITED STATES DISTRICT COURT

10
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

11
12   NATURAL-IMMUNOGENICS
     CORP., a Florida corporation,         Case No. 8:15-cv-02034-JVS (JCG)
13
                        Plaintiff,         NOTICE OF ERRATA RE NIC’S
14                                         NOTICE OF MOTION AND
           v.                              MOTION FOR SANCTIONS RE
15                                         WITNESS TAMPERING
16   NEWPORT TRIAL GROUP, et al.
                                           Date:     November 18, 2019
17                     Defendants.         Time:     1:30 PM
                                           Judge:    Hon. James V. Selna
18
                                           Room:     10C
19
20
21
22
23
24
25
26
27
28
 Case 8:15-cv-02034-JVS-JCG Document 858 Filed 10/15/19 Page 2 of 4 Page ID #:65270



1          Plaintiff Natural Immunogenics Corp. (“NIC”) hereby submits this Notice of
2    Errata correcting the Declaration of Joshua S. Furman filed as Docket No. 857-2
3    and the Declaration of Jennifer Fernandes filed as Docket No. 857-4.
4          NIC filed the Declaration of Joshua Furman and the Declaration of Jennifer
5    Fernandes with electronic signatures. Local Rule 5-4.3.4(a)(3) requires that all
6    declarations be hand-signed except those signed by the individual who filed the
7    document using their CM/ECF credentials. The Declarations attached hereto are
8    identical in all respects to the declarations filed as Docket Nos. 857-2 and 857-4
9    except that they have been hand signed.
10
11
12   DATED: October 15, 2019
13
14                                          Respectfully submitted,
15
16                                          EMORD & ASSOCIATES, P.C.
17
18                                   By:     /s/ Peter A. Arhangelsky
                                            Peter A. Arhangelsky, Esq. (SBN 291325)
19                                          Joshua S. Furman, Esq. (pro hac vice)
20                                          Attorneys for Plaintiff NIC
21
22
23
24
25
26
27
28
                     NOTICE OF ERRATA RE NIC’S NOTICE OF MOTION AND
                      MOTION FOR SANCTIONS RE WITNESS TAMPERING
                                               2
 Case 8:15-cv-02034-JVS-JCG Document 858 Filed 10/15/19 Page 3 of 4 Page ID #:65271



1                            CERTIFICATE OF SERVICE
2
           I hereby certify that on October 15, 2019 the foregoing, NOTICE OF
3
     ERRATA RE NIC’S NOTICE OF MOTION AND MOTION FOR
4
     SANCTIONS RE WITNESS TAMPERING was electronically filed using the
5
6
     Court’s CM/ECF system and was sent by that system to the following:

7    Brendan M. Ford, Esq.
8    bford@FordDiulio, PC
     650 Town Center Dr, Ste 760
9    Costa Mesa, CA 92625
10   Tel: (714) 384-5540
     Attorney for Andrew Nilon, Giovanni Sandoval,
11   Sam Schoonover,Matthew Dronkers, Taylor Demulder, Sam Pfleg,
12
     David J. Darnell, Esq.
13
     ddarnell@callahan-law.com
14   Edward Susolik, Esq.
     es@callahan-law.com
15
     Callahan & Blaine
16   3 Hutton Centre Drive, Ninth Floor
     Santa Ana, CA 92707
17
     Tel: (714) 241-4444
18   Attorney for Newport Trial Group and Scott Ferrell
19
     ///
20
21
     ///

22   ///
23
     ///
24
25   ///

26   ///
27
     ///
28
                    NOTICE OF ERRATA RE NIC’S NOTICE OF MOTION AND
                     MOTION FOR SANCTIONS RE WITNESS TAMPERING
                                             3
 Case 8:15-cv-02034-JVS-JCG Document 858 Filed 10/15/19 Page 4 of 4 Page ID #:65272



1    Nicole Whyte
     nwhyte@bremerwhyte.com
2    Benjamin Price
3    bprice@bremerwhyte.com
     Kyle A. Riddles
4    kriddles@bremerwhyte.com
5    Bremer Whyte Brown & O’Meara, LLP
     20320 S.W. Birch Street
6
     Second Floor
7    Newport Beach, CA 92660
     Tel: (949) 211-1000
8
     Attorneys for Ryan Ferrell. Andre Baslow, David Reid, and Victoria Knowles
9
10
                                                       /s/ Peter A. Arhangelsky
11                                                    Peter A. Arhangelsky, Esq.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                    NOTICE OF ERRATA RE NIC’S NOTICE OF MOTION AND
                     MOTION FOR SANCTIONS RE WITNESS TAMPERING
                                            4
